Citation Nr: 1222642	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  04-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and August 2006 rating decisions of the RO.  

In November 2006, the Board reopened the claim of service connection for a right knee disorder and remanded the matter for additional development.  Service connection for a left knee disability was denied.  Service connection for a right knee disability was again remanded in January 2008 for initial RO consideration of additional evidence received at the Board.

In an October 2010 decision, the Board denied entitlement to service connection for a right knee disability.  The issue of entitlement to a psychiatric disorder was remanded for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The current psychiatric disorder to include major depressive disorder, major depression, and dysthymic disorder is not shown to be causally or etiologically related to service and is not caused by or aggravated by a service-connected disability.   



CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disorder to include major depressive disorder, major depression, and dysthymic disorder to include as secondary to a service-connected disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice letters to the Veteran in April 2005, August 2005, March 2006, June 2006, October 2010, and September 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and secondary service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in March 2006 and May 2009.  The claim was readjudicated in the February 2007 statement of the case and the February 2012 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA treatment records dated in 1972, 1973, 1976, September 1993 to November 1993, October 1997, May 2001 to December 2007, are associated with the claims folder.  In February 2008 and March 2012, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent a VA psychiatric examination in 2005 to obtain medical evidence as to the nature and likely etiology of the claimed psychiatric disorder.  An additional VA psychiatric examination was scheduled in November 2011 but the Veteran failed to report to the examination without good cause.   

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Veteran's failure to attend the November 2011 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim and has resulted in the Board's weighing the available evidence of record, absent any additional medical nexus opinion, in adjudicating his claim.  See 38 C.F.R. § 3.655.  

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.

As the Veteran failed to report for his scheduled November 2011 VA examination without a showing of good cause, the Board is to adjudicate the claim for service connection for a psychiatric disorder based on the evidence of record.  38 C.F.R. § 3.655. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he has a psychiatric disorder that is caused by his service-connected low back strain and by his knee disabilities, which the Veteran contends, were incurred in service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as a psychoses when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Pursuant to section 3.310 (a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. However, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

The Veteran filed his claim in April 2005, prior to the effective date of the amended provision.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran asserts that service connection is warranted for his current depressive disorder because this disorder was caused by his service-connected low back strain.  The Veteran also asserts that the current depressive disorder is caused by his knee disabilities which the Veteran also asserts were incurred in service.  

Upon review of the evidence of record, the Board denies the appeal for service connection for a psychiatric disorder.   

There is competent evidence of a current psychiatric disorder.  The medical evidence of record shows that the Veteran has current diagnoses of depressive disorders.  The October 2005 VA psychiatric examination report shows a diagnosis of dysthymic disorder.  VA treatment records and private treatment records show diagnoses of major depressive disorder and major depression.   See DSM-IV which categorizes dysthymic disorder and major depressive disorder as depressive disorders.  

However, there is no competent evidence that causally links the current depressive disorder to the service-connected low back strain or other service-connected disability.  Nor is there competent evidence which establishes that a service-connected disability aggravates the depressive disorder.  

The examiner who conducted the October 2005 VA examination opined that the Veteran's depressive disorder is secondary to the emotional reactions and limitations produced by his knee disorder and was not due to, caused by, or secondary to the service-connected lumbar strain or military service.  The examiner also indicated that the Veteran had been depressed and anxious and very angry with the VA system.   

The Board notes that service connection for left and right knee disorders has been denied.  See the November 2006 and the October 2010 Board decisions.  Thus, even if the evidence establishes that the Veteran has a depressive disorder caused by the right and left knee disabilities, service connection is not warranted under 38 C.F.R. § 3.310.  

The Veteran submitted private medical opinions in support of his claim for secondary service connection.  In a May 2005 opinion, Dr. A.T., a private physician, opined that the Veteran's major depression was directly related to the Veteran's knee pains and his physical limitations.  Dr. A.T. noted that the Veteran reported having an accident in the military and he hurt his knees; the Veteran underwent an arthroscopy of the knees but he still had severe pain.  Dr. A.T. noted that the Veteran reported that his symptoms of nervousness, irritability, isolation, marked sadness, difficult sleeping, and poor control of anger were present since at least March 2001 and the Veteran pointed out that the precipitating stressor was the severe knee pain which created serious limitations for him.  

In a November 2005 medical report, Dr. M.B.R., a private physician, stated that the Veteran reported having severe pain in his knees after surgery due to an accident in service and low back pain due to a herniated disc at L4 and L5, and radiculitis at L5.  The Axis I diagnosis was major depressive disorder.  Dr. M.B.R. stated that the emotional condition of the Veteran was caused and precipitated by his physical condition of his back and knee pain.  

In a September 2006 opinion, Dr. A.T. noted that the Veteran reported having herniated nucleus pulpous at L4-L5 and left L5 radiculitis and he complained of having daily severe back aches.  Dr. A.T. noted that the Veteran reported that his symptoms of nervousness, irritability, isolation, marked sadness, difficult sleeping, and poor control of anger were present since at least March 2001 and the Veteran pointed out that the precipitating stressor was the severe back pains which creates serious limitations for him.  Dr. A.T. opined that the Veteran's major depressive disorder was directly related to the Veteran's back pains and his physical limitations they impose.      

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file " is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 

The May 2005 and September 2006 medical opinions by Dr. A.T. have no probative value with regards to establishing a nexus between the Veteran's current depressive disorder and the service-connected low back disability.  Dr. A.T.'s medical opinions dated in May 2005 and September 2006 are almost identical.  In the May 2005 statement, Dr. A.T. relates the depressive disorder to the reported severe knee pain with an onset of the depressive disorder symptoms in March 2001.  In the September 2006 statement, Dr. A.T. relates the depressive disorder to the reported severe back pain with an onset of symptoms in March 2001.  

The statements by Dr. A.T. are almost identical but for the reported precipitating factor for the depressive symptoms.  In the May 2005 statement, the Dr. A.T. reported that the precipitating factor for the depressive disorder was the knee pain and in the September 2006 statement, Dr. A.T. reported that the precipitating factor was the back pain.  

It appears that Dr. A.T. based his opinion upon the Veteran's own statements and report of medical history.  The Board finds that the Veteran's statements, while competent, are not credible.  The Veteran initially asserted that the knee pain precipitated the depressive symptoms, and one year later, he asserted that the back pain precipitated depressive symptoms.  The Board finds that the Veteran's own statements are not credible because these statements are inconsistent with his own previous statements.  Thus, Dr. A.T.'s medical opinions, which are based upon these statements, are not credible and have no probative value.   

The Court has long recognized that the Board is not bound to accept medical opinions that are based on history offered by the Veteran when that history is unsupported by the medical evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Court reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, the Board finds the medical opinions premised on that inaccurate factual background to have little probative value.

In the November 2005 medical opinion, Dr. M.B.R. related the Veteran's emotional condition to his back and knee pain.  Dr. M.B.R. stated that the Veteran reported having low back pain due to a herniated disc at L4 and L5, and radiculitis at L5.  

Probative evidence of record establishes that the herniated disc disease of the lumbar spine is not related to the service-connected low back strain.  A May 2004 VA medical opinion indicates that the examiner concluded that the it was not as likely as not that the lumbar spine degenerative disc disease was related to the service-connected lumbar strain.  Dr. M.B.R. did not address this medical evidence in his opinion.   

The Board notes that this matter was remanded in October 2010 to obtain additional medical opinion as to whether a service-connected disability, including the service-connected low back strain, caused or aggravated the current depressive disorder.  As noted above, the Veteran failed to the report to the November 2011 VA examination without good cause.  The Veteran did not give an explanation for failing to report to the examination.  The law provides that a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). Thus, additional medical evidence that may have been favorable to the claim was not obtained. Because of his unexplained failure to attend the VA examination, the Veteran has essentially foreclosed further efforts by VA to ascertain the probative value of this claim. 

There is also probative evidence that the Veteran's current major depressive disorder may be caused by the Veteran's ongoing appeals with VA.  See the March 2006 VA treatment record and the October 2005 VA examination report.  

The medical opinion by Dr. M.B.R. has no probative value.  The opinion is conclusory and Dr. M.B.R. does not provide a explanation for the opinion.  Further, the opinion does not appear to be based upon sufficient facts.  It is not clear whether Dr. M.B.R. reviewed the Veteran's claims folder and medical history before rendering the medical opinion.  Dr. M.B.R., relates the Veteran's emotional condition to the disc disease of the lumbar spine, but Dr. M.B.R. does not address the medical evidence which shows that the lumbar spine disc disease is not related to service or to the service-connected disability or the medical evidence showing that the VA appeal process may be causing the depressive disorder.  Thus, the Board finds the medical opinion by Dr. M.B.R. to have no probative value and is not sufficient to establish a relationship between the current depressive disorder and a service-connected disability.  As noted above, the Board ordered a VA examination in October 2010 to obtain medical evidence as to the issue of whether the Veteran's current depressive disorder was caused by a service connected disability but the Veteran did not report to the examination.  

In summary, the Board finds that the preponderance of the evidence establishes that any current depressive disorder to include major depressive disorder, dysthymic disorder, and major depression is not due to or otherwise caused or aggravated by a service-connected disability.  Service connection on a secondary basis is denied.  

Service connection is not warranted for a depressive disorder to include major depressive disorder, major depression, and dysthymic disorder, on a direct basis.  A review of the service treatment records show that upon separation examination in January 1970, the Veteran reported having frequent trouble sleeping.  Psychiatric examination was normal.  

Review of the record shows that in August 1976, anxiety reaction was diagnosed.  Anxiety symptoms were detected again in the early 2000's.  See the VA treatment records dated in September 2000, March 2001, and February 2002.  However, there is no current diagnosis of anxiety reaction or an anxiety disorder.  See the October 2005 VA psychiatric examination report, the VA mental health treatment records, and the private treatment records.     

The record shows that the first evidence of a depressive disorder was in December 2004.  A December 2004 VA treatment record indicates that a major depression screen was positive and the Veteran was referred for a psychiatric consultation.  An April 2005 psychiatry consult shows a diagnosis of major depressive disorder.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran underwent a VA psychiatric examination in October 2005 to determine the nature and likely etiology of the depressive disorder.  The examiner reviewed the claims folder and examined the Veteran.  The examiner opined that the major dysthymic disorder was not related to the Veteran's military service.  

The Veteran has not provided any medical evidence or opinion that establishes that the current depressive disorder is related to his period of service.  The Veteran's own lay assertions are afforded no probative weight in the absence of evidence that he has the requisite expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In summary, the Board finds that the preponderance of the evidence establishes that any current depressive disorder to include major depressive disorder, major depression, and dysthymic disorder is not due to any documented injury or other event or incident of his period of service and is not otherwise caused or aggravated by a service-connected disability.  

Accordingly, on this record, the claim of service connection for a psychiatric disorder to include major depressive disorder, major depression, and dysthymic disorder must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disorder to include major depressive disorder, major depression, and dysthymic disorder to include as secondary to a service-connected disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


